Fourth Court of Appeals
                                      San Antonio, Texas
                                             October 6, 2021

                                          No. 04-21-00411-CR

                               IN RE Lawrence BURLESON, Relator

                                          Original Proceeding 1

                                                ORDER

        On September 27, 2021, relator filed a pro se petition for writ of mandamus. Because
relator is represented by counsel in his underlying criminal cases, he is not entitled to hybrid
representation. Therefore, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).
Relator’s request for leave to file his petition is denied as moot.

        It is so ORDERED on October 6, 2021.



                                                                  _____________________________
                                                                  Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2021.

                                                                  _____________________________
                                                                  Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause Nos. 2019CR12076, 2019CR12077, and 2019CR11800, styled The State of
Texas v. Lawrence Burleson, pending in the 186th Judicial District Court, Bexar County, Texas, the Honorable
Jefferson Moore presiding.